Citation Nr: 1217515	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty for training from November 1972 to March 1973 and on active duty from October 1990 to May 1991, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case was most recently before the Board in November 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


REMAND

Unfortunately, the Board's review of the record reveals that further development is warranted before the Board decides this appeal.  

The Board notes that further development was ordered in prior remands.  The most recent November 2010 remand directives included affording the Veteran a VA examination by an ophthalmologist to determine the etiology of all currently present eye diseases and/or disorders, and to specify which, if any, represented acquired eye pathologies.  The examiner was directed to opine with respect to each currently present eye disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include his service in Southwest Asia and/or exposure to chemicals or fumes from burning oil wells.  A rationale for all opinions expressed was to be provided.  

In compliance with the November 2010 remand, the Veteran was afforded a VA examination of the eyes by an ophthalmologist in March 2011.  The examiner noted a medical history of amaurosis fugax of the right eye, getting hit above the right eye, and exposure to oil smoke and fumes during Desert Storm.  After examination and review of the claims files, the examiner provided current diagnoses of physiologic nuclear sclerosis, mild blepharitis, history of glaucoma suspect, history of amaurosis fugax, and irritable eye syndrome.  The examiner stated that none of the above findings were related to or arose during military service or active duty. 

A November 2011 addendum to the March 2011 VA examination report notes that after a careful review of the claims file and the previous examination, the examiner found that the currently present eye disorders included: physiologic nuclear sclerosis, bilaterally, mild blepharitis, and irritable eye syndrome.  The examiner opined that the currently diagnosed disorders were not at least as likely as not related to exposure to chemicals or fumes from burning oil wells.  The examiner stated that because the Veteran's exposure to oil wells and fumes occurred over 10 years ago, it was not at least as likely as not that the present complaints are related to such exposure.  The examiner further explained that any eye irritations at that time would have disappeared by 2011.

However, the Board notes that service treatment records reflect that a March 1986 examiner noted that the Veteran had a history of trauma to the left eye, as well as diagnoses of left corneal opacity and severe, correctable, myopia of the left eye.  Examinations in September 1990 and April 1994 do not indicate any abnormalities of the eyes.  No VA examiner has addressed whether the Veteran currently has left corneal opacity and severe myopia that was caused or aggravated by his active service.  Thus, the Board finds that a VA opinion is necessary to address this question.  

Moreover, the Board notes the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Since the Veteran submitted his claim for service connection in January 1998, he has been diagnosed with multiple eye disorders, including; retinal holes, lattice holes, dry eye syndrome, pigmented retinal holes, glaucoma, myopia with presbyopia, amaurosis fugax of the right eye, nuclear sclerotic cataracts, lattice degeneration with pigmented holes, blepharitis, and irritable eye syndrome.  The Veteran has also reported exposure to chemicals, fumes from burning oil wells, and being caught in a sandstorm without goggles while serving on active duty in Southwest Asia.

Thus, while the VA examiner in his November 2011 addendum, addressed disorders currently present and provided opinions in regard to whether those disorders were at least as likely as not related to the Veteran's exposure to chemicals or fumes from oil wells in the Persian Gulf, he did not address the other eye disorders with which the Veteran had been diagnosed during the pendency of claim.  Additionally, the Board finds that in providing the above-noted opinions, the examiner did not take into account the Veteran's history of reported itchy and irritated eyes since his discharge from active service.  

Therefore, the March 2011 examination report and November 2011 addendum are not adequate for adjudication purposes.  As such, the Board has determined that the Veteran should be afforded another VA examination to determine if any of the eye disorders diagnosed during the pendency of the claim are related to his active service, to include the left corneal opacity and severe myopia noted in March 1986, as well as the Veteran's active duty in the Persian Gulf, to include exposure to chemicals and fumes from burning oil wells.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  

2. Then, the Veteran should be afforded a VA examination by an ophthalmologist.  Examination by an optometrist is not sufficient.  If a VA ophthalmologist is not available, the Veteran must be afforded an examination by a private ophthalmologist contracted by VA.  

The claims files must be made available to and be reviewed by the examining ophthalmologist.  In addition, a copy of any pertinent evidence in Virtual VA, that is not contained in the claims files, should be associated with the claims file.  The examining ophthalmologist should note the Veteran's subjective account of eye symptoms as well as his documented medical history.

The examining ophthalmologist should identify all eye diseases and/or disorders present since January 1998, when the Veteran filed this claim.  

Based on the examination results and review of the record, the examining ophthalmologist should provide an opinion with regard to each acquired eye disorder present during the pendency of this claim as to whether there is a 50 percent of better probability that the disorder originated during active duty, or arose after such service, but is etiologically related to service.  If the Veteran has an eye disorder that is not attributable to any known diagnosis, the examining ophthalmologist should so state, and should identify any objective signs and symptoms of the disorder.

The examiner should also address whether the Veteran currently has the left corneal opacity with myopia listed on the March 1986 examination report, and if so, provide an opinion as to whether the corneal opacity clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of service.

The supporting rationale for all opinions expressed also must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the appellant's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

